CLARK, Senior Circuit Judge:
This is an appeal from the district court’s order granting the plaintiffs motion for summary judgment in an insurance declaratory judgment action. The district court’s order, published at 925 F.Supp. 758 (M.D.Fla.1996), contains a concise presentation of the facts and an excellent discussion of the law, but noted that Florida law was not settled on the interpretation of an absolute pollution exclusion. Since the district court’s opinion was issued, the Florida Supreme Court decided Deni Associates of Florida, Inc. v. State Farm Fire & Cas. Ins. Co.,1 and ruled that two pollution exclusion clauses nearly identical to the pollution exclusion clause in this case presented no ambiguities.2 Based on that opinion, we hold that the pollution exclusion clause at issue here is not ambiguous, and AFFIRM the district court’s grant of summary judgment to the plaintiff.

. Deni Associates of Florida, Inc. v. State Farm Fire & Cas. Ins. Co., — So.2d-, 1998 WL 29822 (1998).


. Id. at- — .